Citation Nr: 1201937	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-17 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for a back disability.

3.  Entitlement to service connection for a pulmonary disability, claimed as hypoxia.  

4.  Entitlement to an initial evaluation in excess of 10 percent for hepatitis C prior to June 1, 2007, and in excess of 20 percent thereafter.  

5.  Entitlement to an initial evaluation in excess of 10 percent for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970.  His claims folder has been rebuilt.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2006 and September 2007 rating decisions by the Department of Veterans Affairs (VA) in Denver, Colorado.  In the April 2006 rating decision, the RO, in pertinent part, granted service connection for hepatitis C, assigning a 10 percent evaluation effective February 23, 2005; determined that service connection for hypoxia was not warranted; and determined that new and material evidence had not been received to reopen service connection claims for knee and back disabilities.  In the September 2007 rating decision, the RO granted service connection for depression and assigned a 10 percent evaluation, effective January 22, 2007.  In June 2011, the RO increased the evaluation for hepatitis C from 10 to 20 percent, effective June 1, 2007.

Also in June 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

As will be discussed in further detail below, the Board herein reopens the service connection claims for knee and back disabilities.  The reopened claims and the initial increased rating claim for major depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In June 2011, the Veteran filed a service connection claim for posttraumatic stress disorder (PTSD).  This issue has not yet been adjudicated by the Agency of Jurisdiction (AOJ).  As such, it is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a June 2011 statement, the Veteran indicated that he wished to withdraw his appeal seeking entitlement to service connection for hypoxia, and an increased rating for hepatitis C, and the Board received the request prior to the promulgation of a decision. 

2.  In an unappealed February 1984 rating decision, the RO denied the Veteran's service connection claims for knee and back disabilities.    

3.   The additional evidence received since the February 1984 rating decision relates to an unestablished fact necessary to substantiate the service connection claims for left knee and back disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for a respiratory disability, claimed as hypoxia, are met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to an increased rating for hepatitis C are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

3.  New and material evidence has been received; thus, the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  New and material evidence has been received; thus, the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals per the Veteran's request 

The Veteran perfected an appeal from an April 2006 rating decision that denied service connection for hypoxia/COPD and an increased rating for hepatitis C. 

During the Veteran's June 2011 Board hearing, he submitted a statement indicating that he wished to withdraw the issues of entitlement to service connection for hypoxia, and an increased rating for hepatitis C.

An appeal may be withdrawn in writing at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  Once the Veteran withdrew these issues in the June 2011 correspondence, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issues of entitlement to service connection for hypoxia, and an increased rating for hepatitis C and therefore, those claims are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002). 

Claims to Reopen

The Veteran seeks to reopen service connection claims for left knee and back disabilities.  In this decision, the Board reopens these claims and remands them for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 
Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Here, VA initially received the Veteran's service connection claims for knee and back disabilities in August 1976.  He indicated that he injured his knee and back in 1968 and 1969.  According to a deferred rating decision dated in December 1976, the RO indicated that there were insufficient medical records to rate.  In a letter to the Veteran, the RO advised him that he had 60 days in which to send additional information regarding the claims.  The RO also noted that for benefits to be payable on the basis of the pending claim, the evidence must be received at the VA within one year from the date of the letter.  There is no indication that the Veteran responded to that letter and that claim appears to have been abandoned.

In any event, in August 1983, the Veteran sought to reopen his service connection claims for knee and low back disabilities.  Evidence at that time consisted of service treatment records and VA medical evidence.  By a February 1984 rating decision, the RO denied the claims finding that the available service medical records did not show treatment for knee or back conditions.  The Veteran did not timely appeal the February 1984 rating decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

Thereafter, the Veteran again sought to reopen his knee and back claims in 2005.
As the last final disallowance of the Veteran's service connection claim for knee and back disabilities is the February 1984 rating decision, the Board must now determine whether new and material evidence to reopen the claim has been received subsequent to the February 1984 decision.

Evidence received subsequent to the final February 1984 rating decision includes additional VA medical evidence, private medical evidence, the Veteran's contentions, and a hearing transcript.  The Veteran submitted private medical evidence dated in 2006 which shows treatment for a left knee disability, a cervical spine disability, as well as a recommendation for core stabilization of the lumbar spine.  

The Veteran testified that during service while taking out the garbage he fell down the stairs.  He stated that he was placed on bed rest for four weeks and then transferred to another unit.  The Veteran also testified that while out on maneuvers during service he slipped and hit a hole with his knee.  He stated that he got back up but could not walk.  The Veteran is competent to report his observable symptoms such as pain in the knee and back during service and thereafter.  Moreover, the Board notes that the Veteran referred to his May 1970 report of medical history which was completed upon separation and it shows that he checked the boxes indicating that he had or had had back trouble and leg cramps.  He also checked the box indicating that he had worn a brace or back support.  Although this report was of record at the time of the last final decision, it is not clear whether it was considered by the RO.  This evidence would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claims.  In any event, additional evidence including the Veteran's recent testimony clearly is new and material evidence, and has not previously been considered.  Accordingly, the Veteran's service connections claims for left knee and back disabilities are being reopened; however, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.

ORDER

Entitlement to service connection for a pulmonary disability, claimed as hypoxia, is dismissed.  

Entitlement to an initial evaluation in excess of 10 percent for hepatitis C prior to June 1, 2007, and in excess of 20 percent thereafter, is dismissed.  

New and material evidence having been received, the claim of entitlement for service connection for a left knee disability will be reopened.  To that extent only, the appeal is granted. 

New and material evidence having been received, the claim of entitlement for service connection for a back disability will be reopened.  To that extent only, the appeal is granted. 


REMAND

A review of the claims files reflects that additional evidentiary development, as outlined in the directives below, is necessary prior to final appellate consideration of the claims.

The Veteran maintains that he injured both his left knee and back during service.  As indicated, upon separation he complained of back and leg problems and indicated that he wore a back brace.   He also asserts that he has experienced pain in the knee and back ever since service separation.  In light of the current diagnoses of left knee and back disabilities, the May 1970 report of medical history, and the Veteran's contentions, the Board finds that a VA examination is necessary to determine the etiology of any currently diagnosed left knee and back disability.  He has not been afforded such an examination.

The Veteran also maintains that his service-connected major depression is more severe than contemplated by the current 10 percent evaluation.  During his June 2011 personal hearing, he indicated that his psychiatric disability has worsened since his last VA examination.  He stated that he began taking medication for it about one year earlier and sees his psychiatrist once a month.  He stated that even with the medication and counseling, he is having trouble controlling his psychiatric symptoms.  The record reflects that the Veteran last underwent a formal VA psychiatric examination in October 2009.  In light of the Veteran's contention of worsening disability, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected major depression.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim. 

Accordingly, the case is REMANDED for the following action:

1.  After securing any outstanding evidence, schedule the Veteran for an examination to determine the etiology of any currently diagnosed left knee and back disabilities.  The claims folder should be made available and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should note any disability of the left knee and back currently shown and then opine whether it is at least as likely as not that the Veteran has a left knee and/or back disabilities that is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the Veteran's reported in-service injuries to his left knee and back, his complaints expressed on his May 1970 separation report of medical history, and the Veteran's competent report of a continuity of knee and back symptoms since service.  The examiner should reconcile any opinion with a private record from Rehabilitation Associates dated in February 2006 which shows the Veteran's back complaints after lifting a heavy bag at work.  

All findings and conclusions should be accompanied by complete rationale and set forth in a legible report. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected major depression.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail. 

a.  The examiner is asked to note all psychiatric disabilities found to be present, to include major depression and any other psychiatric disorder such as PTSD, if clinically found on examination. 

b.  The examiner should: (a) determine all current manifestations associated with the Veteran's service- connected major depression and to comment on its severity; and (b) specifically address the degree of social and occupational impairment caused by the Veteran's major depression.  A current Global Assessment of Functioning (GAF) scale score should be provided. 

The rationale for all opinions expressed should be provided in a legible report. 

3.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and affords them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


